DETAILED ACTION

This Office Action is in response to the communication filed on 12/07/2017.
Claims 1-24, filed on 12/07/2017 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/07/2017 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS forms 1449 filed 09/08/2020 is attached to the instant Office Action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.
Step 1:  This step of the eligibility analysis evaluates whether the claim falls within any statutory category (MPEP 2106.03). 
	Claims 1 – 8 recite a method, claims 9 – 16 recite a system, and claims 17 – 24 recite a product. Thus, they fall into statutory categories of invention.

Analysis of Claim 1
Step 2A Prong One: This section of the analysis will evaluate whether the claim recites a judicial exception. As explained in MPEP 2106.04(11) and the 2019 PEG, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
The claim recites a judicial exception (i.e., an abstract idea) without significantly more. For example, the Applicant’s claim limitations, under their broadest reasonable interpretation, covers activities classified under mental process. Abstract ideas classified under mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2), as highlighted in the claim analysis below.
The claim recites, inter alia:
detecting acoustic events… extracting acoustic features from an audio signal (A process that could be done in the human mind)
applying a trained classifier to the one or more extracted features to identify subparts and generate scores associated with the subparts (Judging a likelihood of a specific acoustic event based on previous experiences falls within human judgement.)
performing sequence decoding of the acoustic event subparts and a comparison of the associated scores to a threshold score value (Judging the likelihood of a specific acoustic event based on the order of sounds and coming to a conclusion falls within human judgement.)
Step 2A Prong Two: This section of the analysis will evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application.
	Based on the determination in Step 2A Prong One that the claims are directed to a judicial exception, it must be determined whether or not the claims contain a combination of elements that amount to significantly more than the judicial exception. 
	The claim recites, inter alia:
a processor-based system,.. (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
In this case, after considering these additional elements individually and in combination, it is determined that these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: This section of analysis will evaluate whether the claim as a whole amounts to significantly more that the recited exception. That is, whether any additional element, or combination of additional elements, add an inventive concept to the claim. MPEP 2106.05. 
	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements listed below do not add significantly more to the exception when considered separately and in combination.
inter alia:
a processor-based system,.. (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101. 

Analysis of Claim 2
Step 2A Prong One: The claim recites, inter alia: 
The method of Claim 1 (Abstract idea)
wherein the sequence decoding is based on a temporal ordering of the acoustic event subparts (Mental process. The human mind can make a determination based on an order of events)
comparison of the associated scores to a threshold score a value. (Mental process. The human mind can judge likelihoods of certain events.)
The claim falls within the Mental Process grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea. 
Step 2A Prong Two: The claim recites, inter alia: 
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).

Step 2B: The claim recites, inter alia:
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101.

Analysis of Claim 3
Step 2A Prong One: The claim recites, inter alia: 
The method of Claim 1 (Abstract idea)
Training the classifier on acoustic event subparts generated by subspace clustering (Mental process). 
The claim falls within the Mental Process grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea. 
Step 2A Prong Two: The claim recites, inter alia: 
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).

Step 2B: The claim recites, inter alia:
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101.

Analysis of Claim 4
Step 2A Prong One: The claim recites, inter alia: 
The method of Claim 3 (Abstract idea)
Unsupervised subspace clustering based on k-means clustering (Mental process)
The claim falls within the Mental Process grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea. 
Step 2A Prong Two: The claim recites, inter alia: 
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
k-means clustering... (insignificant extra-solution activity, this limitation is well-known in the art)
In this case, after considering these additional elements individually and in combination, it is determined that these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claim recites, inter alia:
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
k-means clustering... (insignificant extra-solution activity, this limitation is well-known in the art)
See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity)
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101.

Analysis of Claim 5
Step 2A Prong One: The claim recites, inter alia: 
The method of Claim 3 (Abstract idea)
Generating reference annotations for the training data to indicate subparts (Mental process)

Step 2A Prong Two: The claim recites, inter alia: 
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
Semi-supervised subspace clustering... (insignificant extra-solution activity, this limitation is well-known in the art)
In this case, after considering these additional elements individually and in combination, it is determined that these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claim recites, inter alia:
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
Semi-supervised subspace clustering... (insignificant extra-solution activity, this limitation is well-known in the art)
See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity)
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101.

Analysis of Claim 6
Step 2A Prong One: The claim recites, inter alia: 
The method of Claim 1 (Abstract idea)
The claim falls within the Mental Process grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea. 
Step 2A Prong Two: The claim recites, inter alia: 
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
Weighted Finite-State Transducer, RNN, long short-term RNN (insignificant extra-solution activity, this limitation is well-known in the art)
In this case, after considering these additional elements individually and in combination, it is determined that these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claim recites, inter alia:
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
Weighted Finite-State Transducer, RNN, long short-term RNN (insignificant extra-solution activity, this limitation is well-known in the art)
See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity)
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101.

Analysis of Claim 7
Step 2A Prong One: The claim recites, inter alia: 
The method of Claim 1 (Abstract idea)
The claim falls within the Mental Process grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea. 
Step 2A Prong Two: The claim recites, inter alia: 
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
Short term Fourier transform representative, filter-bank features, mel-frequency cepstral coefficients, spectral shape descriptors (insignificant extra-solution activity, this limitation is well-known in the art)

Step 2B: The claim recites, inter alia:
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
Short term Fourier transform representative, filter-bank features, mel-frequency cepstral coefficients, spectral shape descriptors (insignificant extra-solution activity, this limitation is well-known in the art)
See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity)
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101.

Analysis of Claim 8
Step 2A Prong One: The claim recites, inter alia: 
The method of Claim 1 (Abstract idea)

Step 2A Prong Two: The claim recites, inter alia: 
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
a deep neural network, a support vector machine, a decision tree classifier, a k-nearest neighbor classifier, a random forest classifier, a gradient boosting classifier, and a logistic regression based classifier. (insignificant extra-solution activity, this limitation is well-known in the art)
In this case, after considering these additional elements individually and in combination, it is determined that these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claim recites, inter alia:
a processor-based system (mere instructions to implement an abstract idea on a computer, MPEP 2106.05(f)).
a deep neural network, a support vector machine, a decision tree classifier, a k-nearest neighbor classifier, a random forest classifier, a gradient boosting classifier, and a logistic regression based classifier. (insignificant extra-solution activity, this limitation is well-known in the art)
See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity)
These additional elements do not amount to an inventive concept to the claim because they are mere instructions. 
In Summary, the claim recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under 35 USC 101.

Regarding claims 9 – 24
	Claims 9 – 24 are substantially similar to claims 1 – 8. The arguments as given above for claims 1 – 8 are applied, mutatis mutandis, to claims 9 – 24, therefore claims 9 – 24 accordingly are ineligible under 35 USC 101.

As stated, Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite detecting acoustic events and extracting features from an audio signal to identify what sound is being made. This is an abstract idea of observation and judgement. 
Claim 1 is representative of this. The limitation of extracting and classifying audio features is a process that, under its broadest reasonable interpretation, covers the process of the limitation in the human mind. Receiving an audio signal is an observation, and determining what event the audio signal represents is a judgement, 
As discussed above with respect to the integration of an abstract idea into a practical application, the claimed invention is ineligible. Receiving an acoustic event and extracting features to identify its subparts and generate a score based on the subparts does not necessarily improve a computer. The same process could be done in the human mind. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 - 9, 11, 12, 14 - 17, 19, 20, 22 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 20170372725 A1) and further in view of Boulanger (US 20120032705 A1).
Regarding Claim 1 and analogous claims 9 and 17, Khoury teaches 
a processor implemented method for detecting acoustic events, the method comprising Khoury ([0028]; “In general, another aspect of the subject matter described in this specification can be embodied in a system that performs audio event detection, the system comprising: at least one processor; a memory device coupled to the at least one processor having instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: determine, using K-means, an initial partition of audio frames, wherein a plurality of the audio frames include features extracted from temporally overlapping audio that includes audio from a first audio source and audio from a second audio source; based on the partition of audio frames, determine, using Gaussian Mixture Model (GMM) clustering, clusters including a plurality of audio frames, wherein the clusters include a multi-class cluster having a plurality of audio frames that include features extracted from temporally overlapping audio that includes audio from the first audio source and audio from the second audio source; extract i-vectors from the clusters; determine, using a multi-class classifier, a score for the multi-class cluster; and determine, based on the score for the multi-class cluster, a probability estimate that the multi-class cluster includes a type of sound data.)
At least one non-transitory computer readable storage medium having instructions encoded thereon that, when executed by one or more processors, result in the following operations for detecting acoustic events Khoury ([0036]; “In addition, embodiments of some or all of the methods disclosed above may also be represented as instructions and/or information embodied on non-transitory processor-readable storage media such as optical or magnetic memory.”)
A processor-implemented method for detecting acoustic events Khoury ([0036]; “It should be noted that embodiments of some or all of the processor and memory systems disclosed herein may also be configured to perform some or all of the method embodiments disclosed above. In addition, embodiments of some or all of the methods disclosed above may also be represented as instructions and/or information embodied on non-transitory processor-readable storage media such as optical or magnetic memory.”)
extracting, by a processor-based system, one or more acoustic features from an audio signal Khoury ([0033]; "at least one processor; a memory device coupled to the at least one processor having instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: extract features from audio frames of the audio signal")
applying, by the processor-based system, a trained classifier to the one or more extracted acoustic features to identify acoustic event subparts of the audio signal and to generate scores associated with the subparts Khoury ([0028]; "at least one processor; a memory device coupled to the at least one processor having instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: determine, using K-means, an initial partition of audio frames, wherein a plurality of the audio frames include features extracted from temporally overlapping audio that includes audio from a first audio source and audio from a second audio source; based on the partition of audio frames, determine, using Gaussian Mixture Model (GMM) clustering, clusters including a plurality of audio frames, wherein the clusters include a multi-class cluster having a plurality of audio frames that include features extracted from temporally overlapping audio that includes audio from the first audio source and audio from the second audio source; extract i-vectors from the clusters; determine, using a multi-class classifier, a score for the multi-class cluster; and determine, based on the score for the multi-class cluster, a probability estimate that the multi-class cluster includes a type of sound data." In this case, the partition of audio frames in the reference are being considered to be the same as acoustic event subparts.)
However, Khoury does not teach performing, by the processor-based system, sequence decoding of the acoustic event subparts and associated scores to detect acoustic events.
However, Boulanger teaches performing, by the processor-based system, sequence decoding of the acoustic event subparts and associated scores to detect acoustic events. Boulanger ([0018]; "In one embodiment of the invention, the response decoding module can also receive a signal representative of the presence of a pulse and delivered by the pulse detection module, and undertakes the decoding of the sequences of pulses received." In this case, the reception of a signal is being considered to be the same as an input signal. An acoustic event is an audio signal (i.e. an input signal). The pulses from the reference are being considered to be the same as the acoustic events subparts, as they are both sections of an input signal that are being decoded.)
Khoury and Boulanger are analogous art, as they are in the same field of signal detection and interpretation. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, method, and non-transitory computer readable medium disclosed by Khoury with Boulanger to allow an input signal to be broken down into parts in order to be more accurate (Abstract). One of ordinary skill in the art would have been motivated to make this modification in order to make a system better able to parse out information from an incoming signal. Boulanger ([003]; “In most modes considered, a transponder emits a message consisting of a sequence defined by a plurality of pulses, the pulses being emitted at an unmodulated characteristic frequency. The secondary radar detection chain then operates a decoding of the words reaching it in this form, by detecting the absence or the presence of the pulses lying between the pulses of "brackets" type, delimiting the words.”)
	Regarding Claim 3 and analogous claims 11 and 19, Khoury and Boulanger teach the method of Claim 1 and analogous claims 9 and 17 respectively.
further comprising training the classifier on acoustic event subparts generated through subspace clustering applied to training data, the training data including target acoustic events Khoury ([Abstract]; "The audio event detection is performed by using Gaussian mixture models (GMMs) to classify each cluster or by extracting an i-vector from each cluster. Each cluster may be classified based on an i-vector classification using a support vector machine or probabilistic linear discriminant analysis." An i-vector is a subspace model and therefore is being considered the same as subspace clustering. Audio event is being considered to be the same as an acoustic event.)
	Regarding Claim 4, and analogous claims 12 and 20, Khoury teaches the method of Claim 3 and analogous claims 11 and 19 respectively. 
	wherein the subspace clustering is unsupervised subspace clustering based on at least one of k-means clustering, Gaussian Mixture Model clustering, and DenStream clustering. Khoury ([0005]; "In at least one embodiment, one or more Gaussian mixture models may be learned, and each cluster may be classified based on the one or more Gaussian mixture models.")

Claim 2 and analogous claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 20170372725 A1), Boulanger (US 20120032705 A1), and further in view of Scheffler (US 20150339570 A1)
Regarding Claim 2 and analogous claims 10 and 18, Khoury and Boulanger teach the method of Claim 1 and analogous claims 9 and 17 respectively.
However, Khoury and Boulanger do teach the method of Claim 1 and analogous claims 9 and 17 wherein the sequence decoding is based on a temporal ordering of the acoustic event subparts and a comparison of the associated scores to a threshold score a value.
However, Scheffler teaches the sequence decoding is based on a temporal ordering of the acoustic event subparts and a comparison of the associated scores to a threshold score a value Scheffler ([0259]; "Table 1034 shows pattern match scoring results of several signal sequences, one per row, with input signal values of 1 assumed for each input signal identifier shown in sequential step order", [0324]; "Sequence pattern module 1706 learns a new sequence pattern for each input signal sequence that does not match a known sequence with a matching score above a threshold." The input signal in the reference is being considered to be equivalent to an audio input signal. Input signal identifiers shown in sequential step order are being considered to be the same as a temporal ordering of acoustic event subparts.)
Khoury, Boulanger, and Scheffler are analogous art as they are in the same field of signal detection and interpretation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, method, and non-transitory computer readable medium disclosed by Khoury and Boulanger with Scheffler to include a sequence decoder that is able to process subparts in sequential order in order to better interpret the acoustic event (Scheffler [0259]). One of ordinary skill in the art would have been motivated to make this modification in order to make a system doing an analysis of an acoustic event more intelligent. “Further, needs exist to integrate many existing specialized cognitive-related technologies into integrated working intelligent systems, as well as to incorporate intelligent functionality in other systems.” (Scheffler [0004]).  

Claim 5 and analogous claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 20170372725 A1), Boulanger (US 20120032705 A1), and further in view of Charif (US 20150142707 A1).
Regarding Claim 5 and analogous claims 13 and 21, Khoury teaches the method of Claim 3 and analogous claims 11 and 19 respectively 
	 However, Khoury does not teach the system, method, and non-transitory computer readable medium of Claims 3, 11, and 19, respectively, further comprising generating reference annotations for at least a subset of the training data including 
	However, Charif teaches generating reference annotations for at least a subset of the training data including target acoustic events, the reference annotations to indicate the subparts of the target acoustic events Charif ([0009]; "learning a CRF model for each of the process models may further comprise associating a TF-IDF vector for at least one cluster and for the entries in a log trace by assigning a label to each activity log entry according to a reference annotation")
	Rolle, Boulanger, and Charif are analogous art as they are in the same field of signal detection and interpretation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, method, and non-transitory computer readable medium disclosed by Khoury and Boulanger with Charif to include reference annotations in order to improve efficiency. One of ordinary skill in the art would have been motivated to make this modification in order to make the system clustering audio logs more efficient. “Therefore, there is a need for a robust process discovery method that handles multiple processes in an organization, deals with noise in the process logs, and translates visually its findings. This suggests the need to combine a clustering method and probabilistic representations.” (Charif [0004])


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed below:
Cardillo (US 20120010736 A1) teaches a system that detects audio input and matches the input to its origin
Parada San Martin (US 20150127594 A1) teaches automatic speech recognition based on spoken keywords

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE R SHAGNEA whose telephone number is (571)272-8997.  The examiner can normally be reached on Monday - Thursday 8am-5pm, 2nd Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  







/CRS/           Examiner, Art Unit 2126     
/ANN J LO/           Supervisory Patent Examiner, Art Unit 2126